Citation Nr: 1538420	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an earlier effective date for the award of service connection for coronary artery disease, currently assigned as May 27, 2004. 

2.  Entitlement to an earlier effective date for the award of a 20 percent rating for peripheral vascular disease, currently assigned as August 12, 2010.  

3.  Entitlement to an earlier effective date for the 20 percent rating assigned for diabetes mellitus type 2.  

4.  Entitlement to an earlier effective date for the 10 percent rating assigned for the lumbosacral spine disability.  

5.  Entitlement to an earlier effective date for the noncompensable rating assigned for erectile dysfunction.  

6.  Entitlement to a rating in excess of 30 percent for coronary artery disease.  

7.  Entitlement to a rating in excess of 20 percent for peripheral vascular disease.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2 with frequent urination, diabetic retinopathy, and cataracts.  

9.  Entitlement to a compensable rating for erectile dysfunction.  

10.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wener & Associates


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran served on active duty from September 1966 to April 1972 and March 1975 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from February and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A hearing before the undersigned was held in June 2015.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an earlier effective date for the award of service connection for coronary artery disease is decided herein; the remaining issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The effective date for the award of service connection was assigned in a September 2004 rating decision that is final.

2.  The Veteran did not file a service connection claim for heart disease prior to June 2004.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 27, 2004, for the award of service connection for coronary artery disease have not been met. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The effective date issue turns on undisputable facts detailed below, and no further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis

In June 2004, the Veteran filed an informal claim of service connection for coronary artery disease.  In a September 2004 rating decision, the RO granted service connection based on evidence that the coronary artery disease was secondary to the service-connected diabetes.  The RO assigned an effective date of May 27, 2004, the date of the Veteran's admission to a hospital for coronary artery bypass grafting.  The Veteran did not indicate disagreement with the effective date assigned, and new and material evidence was not associated with the record within one year of the decision.  Thus, the effective date became final.  38 C.F.R. §§ 20.200, 20.202.

Generally, a claimant cannot challenge an effective date assigned in a final VA adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, the claim is governed pursuant to the orders of a United States district court.  Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although coronary artery disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service. See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Id.  

Review of the record does not reveal any document that could be interpreted as a claim prior to June 2004.  The initial claim is outside the scope of 38 C.F.R. § 3.816(c)(1)-(3).  Thus, an effective date prior to May 27, 2004, for service connection for coronary artery disease must be denied.  Nehmer, supra.; 38 C.F.R. §§ 3.307, 3.309, 3.816.


ORDER

An effective date prior to May 27, 2004, for service connection for coronary artery disease is denied. 

REMAND

The record reflects that the appellant has filed a timely notice of disagreement in October 2011 with the 2011 rating decisions with respect to the effective dates of the ratings for the diabetes, lumbosacral spine disability, and erectile dysfunction.  A statement of the case has not been issued in response to this notice of disagreement.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The record reflects that the Veteran has received benefits from the Social Security Administration (SSA).  See December 2011 VA treatment record.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  All outstanding VA treatment records should also be obtained.

The record further reflects that the RO has limited its consideration of the Veteran's psychiatric claim to PTSD.  The Board has determined that the claim should be expanded to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran should be provided all notice required in response to the expanded claim.  Additionally, a VA examination should be provided to determine if any diagnosed psychiatric disability is related to service, including the March 1978 history of past depression related to harassment.  

Finally, contemporaneous VA examinations should be conducted to determine the degree of severity of the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to earlier effective dates for the ratings assigned for the diabetes, lumbosacral spine disability, and erectile dysfunction.  The appellant and his representative must be informed of the criteria for perfecting an appeal of these issues to the Board.  If the appellant perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Provide all required notice in response to the claim for service connection for any psychiatric disorder.

3.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

4.  Undertake appropriate development to obtain any outstanding VA treatment records, notably those dated after November 9, 2010.

5.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the verified stressor(s), must be identified.

With respect to any other acquired psychiatric disorders, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided, with discussion of the March 1978 history of past depression.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected diabetes and any associated deficits, including the retinopathy, cataracts, erectile dysfunction, and urinary frequency.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.  

7.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected lumbosacral spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should be provided.  

8.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected coronary artery disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should be provided.  

9.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected peripheral vascular disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should be provided.  

10.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

11.  Review the above and ensure that all instructions have been complied with.  If the instructions have not been complied, all necessary corrective actions must be undertaken prior to returning the case to the Board.

12  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


